SABRINA P. SHROFF                                                                                    233 BROADWAY
  ATTORNEY AT LAW                                                                         NEW YORK, NEW YORK 10007
                                                                                           TELEPHONE: (646) 763-1490



                                                                    September 11, 2020

     BY ECF
     Honorable Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

     Re:      United States v. Orsini Quintero, 19 Cr. 144 (AKH)

     Hon. Judge Hellerstein:

          I write to clarify the basis on which the defense has
     consented to an exclusion of time between today and the next
     court date set by the Court.

          16 months into this case, the government continues to
     produce Rule 16 discovery – and not “materials recently produced
     by the government relating to the Confidential Source in this
     case”. See, Dkt. # 88. It is only because the government
     continues to provide Rule 16 discovery and Giglio material 1 which
     impacts the defendant’s ability to reach a disposition in this
     case, that the defense agreed to consent to the exclusion of
     time in this matter.

          I thank the Court for allowing me the opportunity to
     clarify Mr. Orsini’s position.


                                                           Respectfully submitted,


                                                           /s/Sabrina P. Shroff
                                                           Counsel to Mr. Orsini Quintero

     cc: All counsel
         Mr. Orsini Quintero (via mail)




     1
      Despite repeated requests the Government continues in its refusal to provide to us the amount of money provided
     by law enforcement to its confidential source. We have requested, and not yet received, the other benefits that the
     government has bestowed upon the confidential source and his business ventures.
